                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JOHN CLOUTIER,                                  )
                                                )
       Plaintiff,                               )       Case No. 1:16-cv-01146
                                                )
v.                                              )       Hon. Matthew Kennelly
                                                )
GOJET AIRLINES, LLC.                            )
                                                )
       Defendant.                               )

     GOJET AIRLINES, LLC’S RENEWAL OF MOTION FOR JUDGMENT AS A
 MATTER OF LAW, FOR A NEW TRIAL, OR, IN THE ALTERNATIVE, TO AMEND
            THE COURT’S FINDINGS REGARDING DAMAGES

       Defendant GoJet Airlines, LLC (“GoJet”), pursuant to Federal Rule of Civil Procedure

50, respectfully moves the Court for an order entering judgment as a matter of law in their favor

and against Plaintiff on Plaintiff’s claims of FMLA interference. In the alternative, GoJet moves

the Court for an order granting GoJet a new trial on Plaintiff’s FMLA interference claims,

pursuant to Federal Rule of Civil Procedure 59. And finally, in the alternative, GoJet moves the

Court to amend the Court’s prior findings regarding damages pursuant to Federal Rule of Civil

Procedure 52.

       In support of this Motion, GoJet relies upon the accompanying Memorandum in Support

of GoJet’s Renewal of Motion for Judgment as a Matter of Law, for a New Trial, or in the

Alternative, to Amend the Court’s Findings Regarding Damages, filed contemporaneously

herewith.

       WHEREFORE, for the reasons set forth in GoJet’s Memorandum in Support of GoJet’s

Renewal of Motion for Judgment as a Matter of Law, for a New Trial, or in the Alternative, to

Amend the Court’s Findings Regarding Damages, Defendant GoJet Airlines, LLC respectfully

requests that the Court enter judgment in its favor on Plaintiff’s claims of FMLA interference
(Counts 1, 3, 5, 10 and 11), or in the alternative, grant a new trial on Plaintiff’s FMLA

interference claims (Counts 1, 3, 5, 10 and 11), or in the second alternative, amend its findings

regarding damages to only award Plaintiff back wages and lost health insurance through May 22,

2017.




                                               2
Dated: February 21, 2019,   Respectfully submitted,

                            /s/ Rodney A. Harrison

                            David J.A. Hayes, III, USDC NDIL#6230976
                            Leslie Cavender, #63461MO
                            Trans States Holdings, Inc.
                            11495 Navaid Road
                            Bridgeton, Missouri 63044
                            Phone: (314) 222-4316

                            and

                            OGLETREE, DEAKINS, NASH,
                            SMOAK & STEWART

                            Rodney A. Harrison, #44566MO
                            Julia B. Drafahl, #6319129
                            7700 Bonhomme Avenue, Suite 650
                            St. Louis, Missouri 63105
                            Telephone: 314-802-3935
                            Facsimile: 314-802-3936
                            rodney.harrison@ogletreedeakins.com
                            julia.drafahl@ogletreedeakins.com

                            and

                            Taylor N. Rollinson #6293657
                            155 N. Wacker Drive, Suite 4300
                            Chicago, Illinois 60603-1891
                            Telephone: 312-558-1220
                            taylor.rollinson@ogletreedeakins.com

                            Attorneys for Defendant GoJet Airlines, LLC



                                                                     37496771.1
